McCarthy, J.
The effect of the contract of sale of. property in question has been fully gone into and disposed of by this court in the case reported in 3 Misc. Rep. 365. The question then is, were the objections made to title by Title Guarantee and Trust Company valid, and were they justified in rejecting the same. It is not essential that at the time of the making of the contract the title should be in the vendor’s name, if at the time of the closing of the contract he was prepared to transfer a good and valid title and deed in accordance with the stipulations of the contract. From an examination of the evidence in this case we think the trial judge was correct in granting the motion to dismiss the complaint, and that the objections made by the Title Guarantee and Trust Company are without legal merit, and form no objection in law to the title offered by the defendant.
Judgment should, therefore, be affirmed, with costs.
Ehrlich, Ch. J., and Newburger, J., concur.
Judgment affirmed, with costs.